Case is assigned to the calendar for April 4, 1977 at 9:30 a.m., for oral argument. The appellant will be expected to show cause why her appeal should not be summarily disposed of because it is the appeal of an order interlocutory in nature and not an appealable order. Maloney v. Daley, 115 R.I. 375, 346 A.2d 120 (1975), but see Giarrusso v. Corrigan, 108 R.I. 471, 276 A.2d 750 (1971); and because the appellant’s motion to intervene failed to comply with Super. R. Civ. P. 24(c), in that it neither contained the grounds which would entitle appellant to intervene nor was it accom*1001panied by a pleading setting forth the claim for which intervention was sought.
Edwards efe Angelí, Joseph V. Cavanagh, Jr., for plaintiffs-appellees. Kirshenbaum & Kirshenbaum, Albert John Mainelli, for defendants-appellants.
The appellant is also directed to file a transcript of the hearing before the Superior Court on the motion to intervene and the judge’s decision, if there are such transcripts. Bevilacqua, C.J. not participating.